Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application submitted by Applicant on February 22, 2017, as well as the fling of November 23, 2020, and the telephone conversations of May 27, 2021 and June 1, 2021.
Claims 1, 9, and 10 were amended by Examiner Amendment and are hereby entered (see attached Examiner Amendment).
Claims 2 - 6, and 11 - 15 were cancelled by Examiner Amendment (see attached Examiner Amendment).
Claims 7 - 8, and 16 were previously presented (see attached Examiner Amendment).
Claims 1, 7 - 10, and 16 are currently pending and have been examined. 

Examiners Amendment
An examiner's amendment to the record appears in the attached documents. Should the changes and/or the additions/cancelations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner amendment was given in a telephone interview with 


Allowable Subject Matter

Claims 1, 7 - 10, and 16 are allowed. 

Reasons for Allowance
Following is an examiner’s statement of reasons for allowance:
The 35 USC 101 / Alice rejection is not applicable.  Upon further review of the amended claims and arguments, and, as an ordered combination, the claims set forth herein evidence that the invention is a practical application. The following are the limitations which overcome the prior 35 USC 101 rejection:

a secured processor of said processing server inserting said recurring transaction into a deferred processing database, together with a message type and a deadline for implementing said transaction, said message type indicating either tacit acceptance of the recurring transaction or tacit rejection of the recurring transaction;
the secured processor of said processing server transmitting, through a communication interface, at said advance deadline, a message to the terminal of the user having previously subscribed for said good or said service , said message comprising at least one piece of identification data for identifying said recurring transaction, and corresponding to said message type; and
the secured processor of said processing server triggering, after an expiry of a deadline for the user to respond to said message and before said probable due date, a notification to said provider of said good or service that said recurring transaction is rejected by the user if said message type indicates tacit rejection of the recurring transaction in order to cancel the access to the good or the service, or a confirmation transmitted to the terminal of the user of a performance of the recurring transaction if said message type indicates tacit acceptance of said recurring transaction;

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:

a secured processor of said processing server inserting said recurring transaction into a deferred processing database, together with a message type and a deadline for implementing said transaction, said message type indicating either tacit acceptance of the recurring transaction or tacit rejection of the recurring transaction;
the secured processor of said processing server computing a probable due date of said transaction as a function of a transactional profile of said user of said terminal or of a provider of said good or said service;
the secured processor of said processing server computing an advance deadline by anticipating said probable due date by a pre-determined number of days;
the secured processor of said processing server transmitting, through a communication interface, at said advance deadline, a message to the terminal of the user having previously subscribed for said good or said service , said message comprising at least one piece of identification data for identifying said recurring transaction, and corresponding to said message type; and
the secured processor of said processing server triggering, after an expiry of a deadline for the user to respond to said message and before said probable due date, a notification to said provider of said good or service that said recurring transaction is rejected by the user if said message type indicates tacit rejection of the recurring transaction in order to cancel the access to the good or the service, or a confirmation transmitted to the terminal of the user of a performance of the recurring transaction if said message type indicates tacit acceptance of said recurring transaction, and
a recording of said rejection of, or said performance of, the recurring transaction in a database of said processing server.

The following prior art references have been deemed as the most relevant to the allowed claims:
Davis (US20120276870A1) - Systems and methods are provided to facilitate repeated purchase and payment transactions. In one aspect, a system includes an interchange and a data storage facility configured to store payment transaction records associated with phone numbers. The interchange includes a common format processor and a plurality of converters to interface with a plurality of different controllers of mobile communications. The converters are configured to communicate with the controllers in different formats and to communicate with the common format processor in a common format. The common format processor is configured to identify a prior payment transaction associated with a phone number in response to a message from a mobile phone having the phone number, communicate with a merchant to repeat a purchase according to the prior payment transaction, and transmit via one of the converters premium messages to the mobile phone to collect funds for a payment to repeat the purchase.
Kumnick (US20120221468A1) - Embodiments of the invention are directed to passing a plurality of communications directly from a merchant to a payment processing network. A first communication may include payment information in an authorization request, while a second transaction may include non-payment transaction data. The communications may be linked with a transaction identifier. In other embodiments, a capture file process is disclosed where capture files are generated by the payment processing network, and transactions are subsequently cleared and settled.
Kunz (US10552917B1) - Systems and methods are disclosed for managing cash out transactions for an entity's accounts. In an embodiment, a system comprises a processor configured to render an interactive graphical user interface (GUI) for a cash out center on a display device. The GUI includes plurality of selectable, actionable user interface (UI) elements. The cash out center displays past and committed, unconfirmed Cash Out transactions, which can be edited, deleted, and committed (or re-committed) by selecting UI elements. A UI element is selectable to add new payees and new Cash Out transactions. In embodiments, methods employ the Cash Out center to add, edit, schedule and delete Cash Out transactions such as outgoing transfers, expenses, payments, bills, and payables.

Claims 1, 7 - 10, and 16 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892, Notice of References Cited.
Quentin  (US20170249620A1) -  The invention relates to a method for processing a recurring transaction for access to a good or to a service by a transactional processing device, the method comprising an initial step for obtaining a piece of data representing a processing instruction for processing a recurring transaction, the method being characterized in that it comprises:
-	a step (100) for transmitting a message of interrogation of a given type, said message comprising at least one piece of identification data (Id) for identifying said recurring transaction,
-	to a terminal of a user having previously taken out a subscription for said good or said service;
-	a step (110) for inserting said recurring transaction into a deferred processing database;
-	transactional processing (120), depending on the occurrence of at least one of the following events:
-	reception (130) of a message from said terminal of said user;
-	expiry of the deadline for carrying out said recurring transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached from 9 - 5, EST, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        
/Mike Anderson/Primary Patent Examiner, Art Unit 3694